Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-20-1998

In Re: Jaritz Industries
Precedential or Non-Precedential:

Docket 97-7225




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"In Re: Jaritz Industries" (1998). 1998 Decisions. Paper 162.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/162


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 20, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NOS. 97-7225 and 97-7226

IN RE: JARITZ INDUSTRIES, LTD.
VICKERS ASSOCIATES, LTD.

v.

JOEL URICE
M.A.F.F., INC. (Intervenor in D.C.)
(D.C. Civil No. 96-3)

IN RE: JARITZ INDUSTRIES, LTD.
d/b/a PENNYSAVER PRINTING, Debtor

M.A.F.F., INC. (Intervenor in D.C.)
(D.C. Civil No. 96-28)

       M.A.F.F., Inc. (Intervenor in D.C.)
        Appellant in No. 97-7225

       Estate of Jaritz Industries, Ltd.
       d/b/a Pennysaver Printing, through
       its Chapter 7 Trustee, John Ellis,
        Appellant in No. 97-7226

On Appeal From the District Court
For the Virgin Islands
(D.C. Civil Action No. 96-cv-00003)

Argued December 9, 1997

BEFORE: SLOVITER, Chief Judge, STAPLETON and
MANSMANN, Circuit Judges

(Opinion Filed July 20, 1998)
       Carol A. Rich (Argued)
       Campbell, Arellano & Rich
       No. 4 A&B Kongens Gade
       P.O. Box 11899
       Charlotte Amalie, St. Thomas
       USVI 00801
        Attorney for Appellant
        Jaritz Industries, Ltd.

       Richard R. Knoepfel
       Dudley, Clark & Chan
       Suite 1
       9720 Estate Thomas
       Charlotte Amalie, St. Thomas
       USVI 00802
        Attorney for Appellant
        M.A.A.F., Inc.

       A. Jeffrey Weiss (Argued)
       A.J. Weiss & Associates
       4002 Raphune Hill Road, Suite 3
       Charlotte Amalie, St. Thomas
       USVI 00802
        Attorney for Appellee
        Vickers Associates, Ltd.

OPINION OF THE COURT

STAPLETON, Circuit Judge:

We are here asked to review a decision of the District
Court of the Virgin Islands in an appeal from an order of a
bankruptcy judge sitting in the Virgin Islands by
designation of the Third Circuit Judicial Council under 28
U.S.C. S 155. The district court held that section 155 does
not authorize the Council to transfer bankruptcy judges
temporarily to the Virgin Islands. It concluded that the
order appealed from was thus entered without authority
and was invalid. We will reverse and remand for further
proceedings.

                               2
I.

Section 155 of Title 28 of the United States Code
provides, in relevant part:

        (a) A bankruptcy judge may be transferred to serve
       temporarily as a bankruptcy judge in any judicial
       district other than the judicial district for which such
       bankruptcy judge was appointed upon the approval of
       the judicial council of each of the circuits involved.

        (b) A bankruptcy judge who has retired may, upon
       consent, be recalled to serve as a bankruptcy judge in
       any judicial district by the judicial council of the circuit
       within which such district is located.

The Honorable Joseph L. Cosetti is a retired bankruptcy
judge of the United States District Court for the Western
District of Pennsylvania. On August 13, 1996, an order was
entered by the Judicial Council of the Third Circuit
memorializing its determination that there was an unmet
need for the services of a bankruptcy judge in the Virgin
Islands and recalling Judge Cosetti, pursuant to S 155(b), to
meet that need.1
_________________________________________________________________

1. There are two authorized district judge seats in the District of the
Virgin Islands. 48 U.S.C. S 1614. A retirement in October of 1988
resulted in the district's having only one resident judge for the ensuing
14 months. Diane Russell, Some Ethical Considerations of Judicial
Vacancies: A Case Study of the Federal Court System in the United States
Virgin Islands, 5 Geo. J. Legal Ethics 697, 697-98 (1992) (reprinted in
138 Cong. Rec. H8313). The death of the remaining judge in December
of 1989 was followed by a period of two and one-half years during which
there was no resident judge in the district. Id. The two incumbent
district judges were sworn in on June 30, 1992, and May 9, 1994,
respectively. See 981 F. Supp. at XII. During the two years between their
investitures, the district was served by only one resident judge. Thus,
the district was severely understaffed for a period of over five and a
half
years. In these circumstances, the development of a backlog was
inevitable; intolerable delays were threatened.

The Judicial Council of the Third Circuit dealt with this crisis by
transferring judges from other districts to help service the Virgin
Islands
workload. District judges from elsewhere in the Third Circuit and beyond
were transferred under 28 U.S.C. S 292. In addition, beginning on April
1, 1990, a New Jersey bankruptcy judge was transferred pursuant to 28

                                3
Jaritz Industries, Ltd. ("Jaritz"), a printing and copying
business, filed for Chapter 11 bankruptcy in the District
Court of the Virgin Islands. The case was referred to Judge
Cosetti pursuant to the district court's standing order of
reference. Joel Urice, the owner of Jaritz, had purchased
the business from Vickers Associates, Ltd. ("Vickers") in
return for an 8-year note that called for two large balloon
payments at the end of the term. Jaritz sought bankruptcy
protection primarily due to its inability to make the first of
these balloon payments to Vickers.

Several months after the bankruptcy proceedings began,
A. Jeffrey Weiss entered an appearance as counsel for
Vickers. Over the next few months, Weiss filed numerous
frivolous and duplicitous motions and appeals, and his
unprofessional conduct ultimately resulted in the entry of a
sanction order by Judge Cosetti. On appeal, the district
court sustained Judge Cosetti's order sanctioning Weiss
and Vickers, and then directed Weiss and Vickers to show
cause why the district court should not invoke its inherent
power to impose additional sanctions for their conduct
during the appeal.

Prior to the return date of the order to show cause, the
district court sua sponte raised and requested briefing on
_________________________________________________________________

U.S.C. S 155(a). Judge Cosetti relieved him in January of 1992. Following
Judge Cosetti's retirement in 1994, he was recalled under 28 U.S.C.
S 155(b) for duty in the Virgin Islands, the District of New Jersey, the
Eastern District of Pennsylvania, and the Western District of
Pennsylvania. His authority to sit in the Virgin Islands was continued
through two subsequent recalls.

This transfer program has been successful. On December 31, 1989,
there were 1400 civil cases, 395 criminal cases, and 209 bankruptcy
cases pending in the District Court of the Virgin Islands. Administrative
Office of the United States, Federal Judicial Workload Statistics 26, 36,
58 (Dec. 31, 1990). By March 31, 1996, several months before the order
issued in this case, there were 873 civil cases, 164 criminal cases, and
137 bankruptcy cases pending in the district. Administrative Office of
the United States, Federal Judicial Caseload Statistics 31, 52, 100 (Mar.
31, 1996). While the backlog had been substantially reduced, the two
district judges still had a substantial need for assistance with the
bankruptcy workload.

                               4
the issue of its jurisdiction to hear appeals from orders of
a U.S. bankruptcy judge under 28 U.S.C. S 158(a). The
court ultimately concluded that it had "jurisdiction to
review the order of a bankruptcy judge who would be
properly authorized by statute to act as a judicial officer of
the District Court of the Virgin Islands." In re Jaritz Indus.,
207 B.R. 451, 453 (D.V.I. 1997). The court held, however,
that section 155 authorizes temporary transferring of
bankruptcy judges only to Article III district courts, that
Judge Cosetti accordingly lacked authority to sit on the
District Court of the Virgin Islands, an Article I court, and
that "there simply [was] no such valid order to review in
this case." Id. The district court viewed Judge Cosetti's lack
of authority as depriving it of subject matter jurisdiction
and dismissed the appeal. Shortly thereafter, the court
entered an order withdrawing its standing order of
reference. Jaritz timely appealed, and we have jurisdiction
pursuant to 28 U.S.C. SS 1291 and 1294(3). The issue in
this appeal is a question of law over which this court
exercises plenary review. Epstein Family Partnership v.
Kmart Corp., 13 F.3d 762, 765-66 (3d Cir. 1994).

II.

Bankruptcy Judge Cosetti imposed sanctions on Vickers
and Weiss pursuant to Fed. R. Bankr. P. 9011, which
provides for sanctions parallel to those specified in Fed. R.
Civ. P. 11. In Willy v. Coastal Corp., 503 U.S. 131 (1992),
the Supreme Court held that a district court has
jurisdiction to impose Rule 11 sanctions on litigants and
attorneys appearing before it even if the court is
subsequently determined to lack subject matter jurisdiction
over the case in which the sanctionable conduct occurred.
While acknowledging that "[a] final determination of lack of
subject-matter jurisdiction of a case in a federal court, of
course, precludes further adjudication of it," the Court
nonetheless clarified that "such a determination does not
automatically wipe out all proceedings had in the district
court at a time when the district court operated under the
misapprehension that it had jurisdiction." Id. at 137.

The Court explained that "maintenance of orderly
procedure" provided sufficient grounds to justify an

                               5
imposition of non-case dispositive sanctions "even in the
wake of a jurisdiction ruling later found to be mistaken." Id.
Although parties may eventually seek appellate review of a
court's invocation of jurisdiction over their dispute, they are
required to demean themselves appropriately before that
court while awaiting that appeal:

        The interest in having rules of procedure obeyed. . .
       does not disappear upon a subsequent determination
       that the court was without subject-matter jurisdiction.
       Courts do make mistakes . . . . But . . . there is no
       constitutional infirmity under Article III in requiring
       those practicing before the courts to conduct
       themselves in compliance with the applicable
       procedural rules in the interim, and to allow the courts
       to impose Rule 11 sanctions in the event of their
       failure to do so.

Id. at 139.

We recognize that the validity of Judge Cosetti's sanction
orders poses a somewhat different issue than that posed in
Willy. The authority of the sanctioning judge to sit in his
district was not challenged in Willy. Nevertheless, we
believe that the principles found controlling in Willy must
control here. Judge Cosetti was a duly appointed judge with
the authority to exercise the judicial power of the United
States in bankruptcy matters. He was sitting in the District
of the Virgin Islands, rather than his home district,
pursuant to a duly adopted resolution of the Judicial
Council of the Third Circuit. He exercised judicial power
over this particular controversy by virtue of a standing
order of the district court and without protest from Vickers
or Weiss. Both he and the litigants had a substantial
interest in the proceedings being conducted in an orderly
manner. Just as in Willy, Judge Cosetti's and the litigants'
interests in having rules of procedure obeyed did not
disappear upon the subsequent determination of the
district court that Judge Cosetti lacked jurisdiction. By the
same token, Vickers and Weiss were and are obligated to
conduct themselves appropriately in these proceedings
unless and until it is finally determined that the apparent
authority of Judge Cosetti is invalid.

                               6
It follows that the district court was in error when it
concluded that Judge Cosetti's sanction order was invalid
because it was issued without jurisdiction. It also follows,
in our view, that the district court had appellate
jurisdiction to review that order and that any sanctions
which the district judge might have imposed as a result of
improper conduct during the appellate proceedings would
have to be sustained by us without reference to our
determination regarding the validity of the Circuit Council's
transfer order. See In re Orthopedic "Bone Screw" Prod.
Liab. Litig., 132 F.3d 152, 156 (3d Cir. 1997).

Under normal circumstances, we would conclude our
analysis here. The foregoing discussion therefore provides
adequate support for our mandate. Nonetheless, the district
court's opinion expresses the view that any bankruptcy
judge transferred to the Virgin Islands by the Circuit
Council lacks authority to adjudicate any bankruptcy
matters there, and this view has resulted in the withdrawal
of the district's standing order of reference. This has
substantially burdened the administration of bankruptcy in
the Virgin Islands. Because the issue is of such significance
and the parties have briefed it extensively, we pursue our
discussion of whether Judge Cosetti was properly
authorized to hear bankruptcy matters in the Virgin
Islands.

III.

The specific issue for decision here is a narrow one: what
did Congress intend when it used the term "judicial
district" in section 155. Did it use the term in a generic
sense to refer to the geographic area in which a district
court exercises judicial authority in bankruptcy matters, or
did it intend its scope to be limited to the geographic area
in which an Article III district court exercises judicial
authority over such matters. If Congress intended the
former, section 155 authorizes transfers of bankruptcy
judges to serve in the district in which the District Court of
the Virgin Islands exercises bankruptcy jurisdiction. If
Congress intended the latter, section 155 provides no such
authority.

                               7
The Bankruptcy Amendments and Federal Judgeship Act
of 1984 effected a comprehensive reorganization of our
bankruptcy system in the wake of the Supreme Court's
decision in Northern Pipeline Construction Co. v. Marathon
Pipe Line, 458 U.S. 50 (1982), finding the jurisdictional
provisions of the Bankruptcy Reform Act of 1978
unconstitutional. Chapter 6 of Title 28, as amended by the
1984 Act, specifies the character and operation of the
reorganized system. The transfers authorized by section
155 are an integral part of that Chapter and of that
reorganized system.

We find nothing in the text of section 155 that limits its
scope to judicial districts having an Article III district court.
Similarly, we find nothing in the text of Chapter 6 that, as
a matter of textual analysis, so limits the scope of that
section. Finally, we find nothing in the very sparse
legislative history of the 1984 Act that suggests an intent to
restrict the authorization conferred by section 155 to Article
III districts. Thus, consideration of the text and legislative
history of Chapter 6 alone would tend to support the view
that "judicial district" was intended to include any district
in which judicial authority over bankruptcy matters is
exercised. We would, of course, be remiss however if we
decided this statutory construction issue without
considering the purpose of section 155 and its place in the
scheme of Chapter 6. Accordingly, we inquire whether the
broader or the narrower reading of "judicial district" will
best serve Congress's objectives in enacting Chapter 6 and
section 155 in particular.

The overall objective of Chapter 6 was to create a
reorganized bankruptcy system in which a specialized corps
of full-time bankruptcy judges would assist district court
judges in adjudicating bankruptcy matters in a manner
consistent with the teachings of Marathon. It is evident
from the face of section 155 that its objective was the
efficient and effective use of that corps of full-time
bankruptcy judges. Congress was aware from past
experience that the demand for bankruptcy services in any
given district would ebb and flow in response to the
economic conditions in the district, and that the supply of
judge power in each district to provide such services would

                                8
ebb and flow depending on such things as the number of
district judge and bankruptcy judge vacancies. Moreover,
Congress determined not to provide the new system with
part-time bankruptcy judges, and it must have been aware
that there would be periods when the bankruptcy workload
in a district would be substantial enough to be difficult to
service, but nevertheless not yet large enough to warrant
the appointment of a full-time bankruptcy judge. In this
context, the new system would be efficient and effective
only if someone were given the authority to match demand
with judge power by transferring bankruptcy judges to
districts where the regularly assigned judicial officers were
overloaded. This matching authority was appropriately
conferred on the judicial councils of the circuits, which had
earlier been directed to "make all necessary and
appropriate orders for the effective and expeditious
administration of justice within [their circuits]." 28 U.S.C.
S 332(d)(1).

Having identified the evident purpose of section 155, we
turn to the overall statutory scheme of Chapter 6 to
determine if there is any reason Congress might have
wished to garner the efficiencies provided by that section
for judicial districts having an Article III district court and
not for judicial districts having an Article I district court
which exercises the jurisdiction of an Article III court by
virtue of the legislation that created it. We perceive no such
reason. To the contrary, our review of the statutory scheme
has convinced us that Congress intended the new
bankruptcy system to operate in the Virgin Islands in the
same manner it was to operate in an Article III district
under comparable circumstances.

Under the new system, the district courts retained their
original subject matter jurisdiction in bankruptcy cases.
This included both district courts created by Congress
under Article III of the Constitution as well as territorial
courts created by Congress under Article I which, like the
District Court of the Virgin Islands, were authorized to
exercise the subject matter jurisdiction of Article III district
courts. Thus, the judges of the District Court of the Virgin
Islands, like all United States district judges, are authorized
to adjudicate bankruptcy cases.

                               9
As we have noted, the 1984 Act created a corps of full-
time bankruptcy judges to assist district judges with the
bankruptcy workload. These judges were to be appointed in
the manner set forth in 28 U.S.C. S 152. Subsections
152(a)(1) and (2) reflect a determination by Congress that
the then current bankruptcy workload of each Article III
district court justified one or more full-time bankruptcy
judges. They establish the number of bankruptcy judge
seats for each such district and direct that the judgeships
thus authorized be filled by the United States Court of
Appeals for the appropriate circuit. Subsection 152(a)(4), on
the other hand, reflects a determination by Congress that
the bankruptcy workload of the territorial district courts
did not yet warrant a full-time bankruptcy judge in any
such district.

Most importantly for present purposes, however,
subsection 152(a)(4) also reflects an anticipation on the
part of Congress that this situation would change and that
full-time bankruptcy judges would be needed in one or
more of the Article I courts in the future. Subsection
152(a)(4) directs that the district judges of the territorial
courts will handle the bankruptcy work for the present but
goes on to authorize the United States Court of Appeals for
the circuit within which a territorial district court is located
to fill full-time bankruptcy seats for the judicial district as
they are created by Congress. Finally, subsection 152(b)(2)
directs that the Judicial Conference monitor the need for
full-time bankruptcy judges and periodically submit to
Congress its recommendations "regarding the number of
bankruptcy judges needed and the districts in which such
judges are needed." In this way, Congress would be in a
position, when the need arose, to increase the number of
full-time bankruptcy judge seats in Article III districts as
well as to create new full-time bankruptcy seats in the
Article I districts.

Section 157 of the Act, which spells out the jurisdiction
of bankruptcy judges and their relationships to the judges
of the district courts, is not limited by its text to the Article
III courts listed in subsection 152(a)(2). Rather, that text is
drafted in such a way that once bankruptcy judges are
available to assist the judges of a district court of a

                               10
territory, the system will work in the same fashion in that
district as in other districts with initially authorized
bankruptcy judge seats. Section 157(a), for example,
stipulates that "[e]ach district court may provide that any
or all cases [, arising under, arising in, or related to a case
under] title 11 shall be referred to the bankruptcy judges
for the district." It was this provision under which the
district court of the Virgin Islands entered its general order
of reference. We believe that order was fully consistent with
the wording and intent of section 157.

Finally, note should be taken of section 158, which
governs appeals from final and interlocutory orders of
bankruptcy judges in proceedings referred to them under
section 157. With one exception not here relevant, section
158 provides that "[t]he district courts of the United States
shall have jurisdiction to hear appeals from final. . . orders
. . . and with leave of the court, from . . . interlocutory
orders . . . of bankruptcy judges," and that an appeal to a
circuit court is permissible only after that jurisdiction has
been exercised. In In re Kool, Mann, Coffee & Co., 23 F.3d
66 (3d Cir. 1994), we held that, because the district court
of the Virgin Islands exercises all of the jurisdiction of a
district court of the United States under 48 U.S.C.
S 1612(a), section 158(a) applies to orders of a bankruptcy
judge sitting in its judicial district and forecloses an appeal
from such an order directly to this court. Implicit in our
decision in Kool, Mann is the view that Congress
anticipated that the new bankruptcy system would function
in the Virgin Islands in the same way it would function in
other judicial districts having Article III courts in
comparable circumstances.

Based on our review of Chapter 6 of Title 28, the
following relevant propositions seem to us indisputable: (1)
Congress intended bankruptcy matters to be adjudicated in
the District Court of the Virgin Islands; (2) Congress
determined that bankruptcy judges would assist the judges
of that district when there was a sufficient workload to
warrant a full-time bankruptcy judge, and the bankruptcy
system would thereafter function in that district in the
same manner as in Article III districts; and (3) Congress
intended the Judicial Council of the Third Circuit to make

                               11
the most effective and efficient use of district judge and
bankruptcy judge power in the circuit by temporarily
transferring bankruptcy judges so as to match the need for
bankruptcy services in a district with the judge power
available there. The remaining issue is whether Congress
intended to foreclose the Judicial Council of the Third
Circuit from acting to meet an unserved need for
bankruptcy services in the Virgin Islands by temporary
transfer prior to the time when the bankruptcy workload is
of sufficient size and consistency to warrant the creation of
a full-time bankruptcy judge seat for the District Court of
the Virgin Islands. Having considered this issue, we now
make explicit what we believe is implicit in our decision in
Kool, Mann: We conclude that the 1984 Act evidences no
Congressional intent arbitrarily to defer the flexibility and
thus the efficiency provided by section 155 in this manner.
Accordingly, we respectfully disagree with the district
court's reading of that section.

We have thus far confined our discussion to an analysis
of the text and legislative history of the relevant portions of
the 1984 Act. As we have indicated, that analysis supports
the conclusion that "judicial district" in Section 155
includes the judicial districts of Article I courts. As Weiss
and Vickers stress, however, the relevant portions of the
1984 Act have been codified as a part of Title 28 of the
United States Code, and cognizance of that context should
be taken when interpreting section 155. Section 451 of Title
28 contains a set of definitions that apply to terms "[a]s
used" throughout Title 28. Section 451 provides that the
term "judicial district" as used in Title 28 refers to "the
districts enumerated in Chapter 5" of Title 28, the chapter
that creates Article III district courts. Section 451 can thus
be cited in support of a conclusion that the authority
conferred by section 155 is limited to transfers to judicial
districts having Article III district courts. The definitions of
section 451 were codified 36 years before the adoption of
the 1984 Act, however, and are definitions for general
application throughout all 53 chapters of Title 28. While
we, of course, recognize that a definitional section like
section 451 must presumptively be taken as reflecting the
Congressional intent when a defined term is used even in
subsequent legislation, it is not controlling where

                               12
consideration of the term's immediate context and its place
in the overall Congressional scheme clearly indicate that it
is being used not as a defined term of art but in its
commonly understood sense.

We find the situation before us much like that before the
Supreme Court in International Longshoremen's &
Warehousemen's Union v. Juneau Spruce Corp., 342 U.S.
237 (1952). There, the ILWU had sued Juneau Spruce for
alleged violations of the Labor Management Relations Act in
the District Court for the Territory of Alaska. Section 303(b)
of the LMRA authorized suit for violations of its provisions
"in any district court of the United States." When it
addressed the issue of the district court's jurisdiction, the
Supreme Court acknowledged that "[t]he words `district
court of the United States' commonly describe
constitutional courts created under Article III of the
Constitution, not the [Article I] courts of the Territories." Id.
at 241. Indeed, those words were so defined at the time by
section 451 of Title 28. The Court went on to suggest that
there was another less common but permissible reading of
those words, however, in the context of a district court, like
the District Court for the Territory of Alaska, that is
authorized to exercise the jurisdiction of an Article III court.
The Supreme Court resolved the ambiguity by reference to
the context in which the words were used and the purpose
of the congressional scheme.

The Court noted that the jurisdictional grant in section
303(b) removed the jurisdictional limitations of amount in
controversy and citizenship of the parties, defined the
capacity of labor unions to sue or be sued, restricted the
enforceability of money judgments against the assets of
labor unions, specified the jurisdiction of district courts
over unions, and defined the requirements of service of
process. The Court reasoned that these provisions reflected
Congress's design in passing the LMRA to reshape labor-
management relations. Part of this design was to remove
obstacles to suit in federal courts, and the District Court
for the Territory of Alaska was the only court in Alaska with
federal jurisdiction to which the Union could seek recourse.
Id. at 242. The Court concluded as follows:

                               13
       [S]ince Congress lifted the restrictive requirements
       which might preclude suit in courts having the district
       courts' jurisdiction, we think it is more consonant with
       the uniform, national policy of the Act to hold that
       those restrictions were lifted as respects all courts
       upon which the jurisdiction of a district court has been
       conferred. That reading of the Act does not, to be sure,
       take the words `district court of the United States' in
       their historic, technical sense. But literalness is no
       sure touchstone of legislative purpose. The purpose
       here is more closely approximated, we believe, by giving
       the historic phrase a looser, more liberal meaning in
       the special context of this legislation.

Id. at 242-43.

We believe the teachings of Juneau Spruce counsel a
liberal interpretation of section 155 based on its underlying
context and purpose. Congress enacted a uniform, national
policy of bankruptcy administration in the 1984 Act, and
section 155 of that Act was designed to facilitate efficient
use of judicial resources. Congress inserted section 155
into the 1984 Act so that the circuit judicial councils could
allocate bankruptcy judges among the "judicial districts" in
which bankruptcy cases are adjudicated. Although the term
"judicial district" as defined elsewhere in the Judicial Code
refers only to the specifically enumerated district courts,
the purpose of section 155 -- ensuring maximally efficient
use of judicial resources -- is "more closely approximated"
by a more pragmatic and flexible construction of that term.

IV.

Even if we were persuaded that section 451 limits the
scope of section 155, and that the latter section,
accordingly, does not reflect an affirmative decision by
Congress to authorize temporary transfers of bankruptcy
judges to judicial districts of Article I courts, our ultimate
resolution of the issue before us would be the same.
Section 332(d)(1) of Title 28 of the United States Code
directs that "[e]ach judicial council shall make all necessary
and appropriate orders for the effective and expeditious
administration of justice within its circuit," and section

                               14
332(d)(2) orders that "[a]ll judicial officers and employees of
the circuit shall promptly carry into effect all orders of the
judicial council." The text of this provision and its
legislative history convince us that it authorizes circuit
councils to take any administrative action that will promote
the effective and expeditious administration of justice in
their circuits, so long as the action is not inconsistent with
rules and policies Congress has previously established in
statutes regulating the affairs of the federal judiciary.

The temporary transfer of a duly appointed bankruptcy
judge to a judicial district of an Article I court to service the
bankruptcy workload in that district is clearly an
administrative action designed to promote the effective and
expeditious administration of justice in the circuit. Given
our previously stated conclusions that Congress (1) has
determined in 48 U.S.C. S 1612(a) that bankruptcy cases
will be adjudicated in the Virgin Islands, (2) has approved
in section 152(a)(4) the use of bankruptcy judges to assist
the district judges of the Virgin Islands in servicing the
bankruptcy load, and (3) has endorsed in section 155(a) a
policy favoring temporary transfer of bankruptcy judges to
match the demand for bankruptcy services with available
judge power, we conclude that Judge Cosetti's transfer to
the Virgin Islands by the Third Circuit Judicial Council was
authorized by 28 U.S.C. S 332(d).

It is apparent from the text of section 332(d) and from its
legislative history that it was intended to charge circuit
councils with the responsibility of assuring the prompt and
efficient administration of justice in their circuits. This
charge included an express mandate that they were to
initiate any and all actions necessary to provide that
assurance. The authority conferred was neither restricted
nor discretionary. That authority was clearly broad enough
to encompass the action taken by the Circuit Council here.

The Honorable Emanuel Celler was a member of the
House Committee on the Judiciary when section 332(d) was
debated and enacted in 1939. Two decades later, as
Chairman of that Committee, he had occasion to canvass
and comment upon the relevant legislative history of that
provision and the ensuing experience of his Committee.
Judicial Conference of the United States Report on the

                               15
Powers and Responsibilities of the Judicial Councils, H.R.
Doc. No. 87-201, at v-vi (1961). Chairman Celler
characterized S 332(d) as conferring on the circuit councils
"all-inclusive responsibility for court management and
judicial administration." Id. at v. He went on to make the
following observations concerning the legislative intent:

       . . . [I]t was the intention of the Congress to charge the
       judicial councils of the circuits with the responsibility
       for doing all and whatever was necessary of an
       administrative character to maintain efficiency and
       public confidence in the administration of justice. . . .

        The language of title 28, United States Code, section
       332 was recommended to the Congress in 1939 by the
       judges themselves and was deliberately worded in
       broad terms in order to confer broad responsibility and
       authority on the judicial councils. It was the
       considered judgment of the Congress that the judicial
       councils were by their very nature the proper agents
       for supervising management and administration of the
       Federal courts. The councils are close to all the courts
       of the circuit and know their needs better than anyone
       else and, by placing responsibility and authority in the
       councils of the circuits, administrative power in the
       judicial branch was decentralized, as it ought to be,
       and in each circuit kept in the hands of judges of the
       circuit.

       * * *

        In past years many problems have been called to the
       attention of the Committee on the Judiciary which, in
       my judgment, should have been settled by the judicial
       council of the circuit and need never have been
       brought to the attention of the Congress if the judicial
       council had met the responsibility and exercised the
       powers conferred upon it by the Congress. I will
       mention only one example.

        The Congress is not infrequently importuned to
       create additional judicial districts and divisions. Most
       of these demands originate from inadequate judicial
       service in the localities concerned. Nearly all of them
       could and should be remedied by action of the judicial

                               16
       council of the circuit in arranging and planning judicial
       assignments to provide an equitable distribution of the
       judgepower of the circuit.

As these remarks suggest, the primary criticism of the
courts that had been brought to the attention of Congress
in 1939 concerned delay in the administration of justice.
See S. Rep. No. 76-426, at 2-4 (1939). One of the responses
that Congress expressly expected the new judicial councils
to adopt was the matching of need for judicial services and
judge power through inter-district assignment. In his
concurrence in Chandler v. Judicial Council of the Tenth
Circuit, 398 U.S. 74 (1970), Justice Harlan undertakes an
exhaustive analysis of the legislative background of section
332. Quoting the testimony of Chief Justice Groner, who
"shouldered most of the task of explaining the purposes of
the bill to the committees of both Houses of Congress," id.
at 99, Justice Harlan observes that section 332 was
designed to empower the judicial councils to take a variety
of ameliorative actions, including "if the statistics showed a
particular district court to be falling behind in its work,
[action by] the Council [to] `see to it . . . that assistance is
given to him whereby the work may be made current.' " Id.
at 100 (quoting Hearings on S.188 before a Subcomm. of
the Senate Comm. on the Judiciary, 76th Cong. 11 (1939)).
Circuit Judge Parker testified similarly before the House
Judiciary Committee, predicting that the councils could
explain to districts whose dockets had fallen into arrears
that they "will send Judge Smith into your district and he
will assist you in holding court in your district until this
arrearage is cleared up." Id. at 100 n. 7 (quoting Hearings
on H.R. 5999 before the House Comm. on the Judiciary,
76th Cong. 20-21 (1939)) (internal quotation marks omitted).2
_________________________________________________________________

2. The current provision authorizing inter-district transfers of district
judges, 28 U.S.C. S 292, was not in existence in 1939. Section 17 of Title
28 of the United States Code of 1927, as it existed in 1939, provided:

       Whenever any district judge by reason of any disability or
necessary
       absence from his district or the accumulation or urgency of
       business is unable to perform speedily the work of his district,
the
       senior circuit judge of that circuit, or, in his absence, the
circuit
       justice thereof, may, if in his judgment the public interest
requires,

                               17
We believe these portions of the legislative history
demonstrate that when the Third Circuit Judicial Council
entered its order temporarily transferring Judge Cosetti to
the Virgin Islands to assist with the bankruptcy workload
there, it was doing precisely what Congress intended to
authorize and require when it adopted S 332(d). In the
words of Chairman Celler, it was "arranging and planning
judicial assignments to provide an equitable distribution of
the judgepower of the circuit." Thus, even were we
persuaded that section 155 did not affirmatively authorize
Judge Cosetti's transfer, we would sustain his authority to
sit in the Virgin Islands under section 322(d).

V.

The order of the district court dismissing the appeal
before it for want of jurisdiction will be reversed, and this
matter will be remanded to the district court so that it may
affirm Judge Cosetti's sanction order and determine
whether additional sanctions are appropriate based on
conduct occurring before it during the appeal.
_________________________________________________________________

designate and assign any district judge of any district court within
the same judicial circuit to act as district judge in such district and
to discharge all the judicial duties of a judge thereof for such time
as the business of the said district court may require.

Section 332(d) was viewed as supplementing the authority thus
conferred.

                               18
SLOVITER, Circuit Judge, joining in Parts I, II, and IV of the
majority's opinion and concurring in the result.

Were I a member of Congress, I would willingly vote to
support a statute with the provisions that my colleagues
read into section 155 of title 28. But I do not join Part III
of Judge Stapleton's opinion because we have the obligation
to construe the text of a statute according to its terms, even
if we believe that it is likely that Congress made an
inadvertent omission. This is particularly so when the
language of the statute literally applied, reaches a coherent,
albeit undesired, result. Like the district court, I
"reluctantly" must conclude that the Bankruptcy
Amendments and Federal Judgeship Act of 1984 does not
authorize the temporary transfer of bankruptcy judges to
the district courts of the Virgin Islands.

The relevant statutory language provides that "[a]
bankruptcy judge may be transferred to serve temporarily
as a bankruptcy judge in any judicial district other than the
judicial district for which such bankruptcy judge was
appointed. . . ." 28 U.S.C. S 155(a) (emphasis added). Both
the majority and the district court have correctly framed
the statutory question as "what did Congress intend when
it used the term `judicial district' in section 155." Maj. op.
at 7. And as both the district court and the majority have
recognized, that term is expressly defined. Section 451 of
title 28 provides that "[a]s used in this title . . . [t]he term
`district' and `judicial district' mean the districts enumerated
in Chapter 5 of this title." 28 U.S.C. S 451 (emphasis added).
In turn, chapter 5 of title 28 creates 91 enumerated judicial
districts, including one for the District of Puerto Rico, but
not for the Virgin Islands. See 28 U.S.C. SS 81-131.

The Supreme Court has emphasized that

       in interpreting a statute a court should always turn
       first to one, cardinal canon before all others. We have
       stated time and again that courts must presume that
       a legislature says in a statute what it means and
       means in a statute what it says there. When the words
       of a statute are unambiguous, then, this first canon is
       also the last: "judicial inquiry is complete."

                               19
Connecticut Nat'l Bank v. Germain, 503 U.S. 249, 253-54
(1992) (citations omitted) (declining to adopt interpretation
of section of the Bankruptcy Amendments and Federal
Judgeship Act of 1984 that was inconsistent with pre-
existing section of title 28). The text at issue before us
admits of no ambiguity. Accordingly, we must assume that
Congress meant for the term "judicial district" in section
155 to refer only to those districts enumerated in chapter
5 of title 28. Because the Virgin Islands is not one of those
districts, I am compelled to conclude that section 155 does
not authorize the temporary transfer of a bankruptcy judge
to the Virgin Islands.

The majority does not purport to have discovered an
ambiguity in any of the statutes relevant to its decision.
Rather, they contend that the definitions contained in
section 451 are not controlling as they only "presumptively"
reflect congressional intent. Significantly, the only authority
that the majority cites in support of its interpretive
technique is International Longshoremen's &
Warehousemen's Union v. Juneau Spruce Corp., 342 U.S.
237 (1952). There, the Court was called upon to determine
whether the phrase "district court of the United States" as
used in section 303(b) of the LMRA included the then-
territorial court of Alaska. After noting that the phrase
"district court of the United States" "commonly describe[s]
constitutional courts created under Article III of the
Constitution" as opposed to the territorial courts, the
Supreme Court reasoned that the context and purpose of
the LMRA required a broader definition. Id. at 241
(emphasis added). Significantly, the language at issue there
was not defined in the LMRA nor was it subject to the
definitional sections of title 28. Thus, with no explicit
direction from Congress, the Court declined to apply the
"historic" definition of the phrase "district court of the
United States" and, instead, adopted one more in keeping
with the national policy underlying the LMRA. Id. at 243.

In contrast, Congress has expressly defined the term
"judicial district" as it appears in section 155 and elsewhere
throughout title 28. As such, we are not at liberty, as was
the Court in Juneau Spruce, to fashion a definition which,
in this court's view, better serves the legislative purpose.

                               20
Where Congress has made its intention explicit in the text
of the statute, we are bound to follow its clear instruction.
It is pure conjecture for the majority to presume that
Congress did not realize that by placing section 155 within
title 28 it would be subject to that title's definitional
provisions.

Of course, I agree with the majority that one of the
purposes underlying the 1984 Act was "to facilitate efficient
use of judicial resources." Maj. op. at 14. It does not follow
that Congress intended to enact every provision that would
enhance judicial efficiency. Admittedly, one of Congress's
overarching objectives was to facilitate the efficient
distribution of judicial resources, but the unambiguous
means by which Congress chose to advance that objective
was to authorize the temporary transfer of bankruptcy
judges to the 91 "judicial districts" enumerated in chapter
5 of title 28. Our belief that other transfers would also
facilitate efficient use of judicial resources cannot drive our
analysis.

I conclude, therefore, that section 155 did not authorize
the transfer of Judge Cosetti to the Virgin Islands. As such
I cannot join in Part III of the majority's opinion.

I do, however, agree with the majority that 28 U.S.C.
S 332(d)(1) invested the Judicial Council with the authority
to effect the transfer. Thus, to the extent that I, in my
capacity as Chief Judge of the Third Circuit, signed the
orders on behalf of the Judicial Council designating and
assigning Judge Cosetti to the District of the Virgin Islands
under the authority of 28 U.S.C. S 155(a), repeating the
language used by my predecessor in entering similar
orders, I believe I erred in the statutory reference, although
I believe that the Judicial Council clearly had the authority
to assign Judge Cosetti under 28 U.S.C. S 332(d)(1), given
the need for his service. Accordingly, I concur in the
judgment of the court.

                               21
MANSMANN, Circuit Judge, concurring.

While I agree with the general principles expounded by
the majority and the majority's ultimate resolution of the
issues presented, I write separately to clarify what for me
are the essential policy considerations that weigh in favor of
the result reached.

I.

The central issue we are called upon to decide is whether
the temporary transfer provision of the Bankruptcy
Amendments and Federal Judgeship Act of 1984 ("BAFJA"),
confers upon the Third Circuit Judicial Council the
authority to assign a United States bankruptcy judge
temporarily to the United States District Court for the
District of the Virgin Islands. Specifically, we must
determine whether Congress intended the term "judicial
district" as used in section 155(a) of the BAFJA to include
territorial districts such as the Virgin Islands.1

A.

Our starting point, as with any case construing a statute,
is the language of the statute itself. Robinson v. Shell Oil
Co., 117 S. Ct. 843, 846 (1997); International Primate
Protection League v. Administrators of Tulane Educ. Fund,
500 U.S. 72, 79 (1991). As always, we interpret the
language of the BAFJA by reference to the language itself,
the specific context in which the language is used, and the
broader context of the BAFJA as a whole. Robinson, 117 S.
Ct. at 846. In addition, we interpret the BAFJA in a manner
which best effectuates Congressional intent and the
legislative purpose underlying its adoption. International
_________________________________________________________________

1. Section 155(a) of the BAFJA provides as follows:

       A bankruptcy judge many be transferred to serve temporarily as a
       bankruptcy judge in any judicial district other than the judicial
       district for which such bankruptcy judge was appointed upon the
       approval of the judicial council of each of the circuits involved.

28 U.S.C. S 155 (a)(1994)(emphasis added).

                               22
Longshoremen's & Warehousemen's Union v. Juneau Spruce
Corp., 342 U.S. 237, 241-43 (1952).

As noted by the majority, the BAFJA was enacted to
respond to the United States Supreme Court's decision in
Northern Pipeline Constr. Co. v. Marathon Pipe Line Co., 458
U.S. 50 (1982), holding that Congress' broad grant of
jurisdiction to non-Article III bankruptcy judges was
unconstitutional. In July 1984, Congress passed the BAFJA
in order to create a nationwide, comprehensive judicial
bankruptcy system that complied with Northern Pipeline.

In the interim period between Northern Pipeline and the
enactment of the BAFJA, the courts enacted emergency
rules that complied with Northern Pipeline to govern the
operation of the bankruptcy courts until Congress acted.
See Jean K. FitzSimon and Andrea J. Winkler, Legislative
History of the Bankruptcy Amendments & Federal Judgeship
Act of 1984, Collier on Bankruptcy, App. Vol. E, Pt. 6-87, 6-
99 (15th ed. 1997). The emergency rules were held to be
justified in order to avoid inundating the district courts
with bankruptcy cases when an entire system of
bankruptcy judges with specialized knowledge and
expertise was already in place. In re Stewart, 741 F.2d 127,
132 n.6 (7th Cir. 1984).

In upholding the constitutionality of one such emergency
rule, our sister court of appeals for the Second Circuit
offered the following insight into the purpose and policy
behind establishing bankruptcy courts:

       There are also strong policy reasons for allowing
       bankruptcy judges to enter final judgments in
       traditional bankruptcy disputes. First, the practice
       eliminates the need for the district courts to enter
       every bankruptcy case at the beginning. District courts
       are thus free to attend to other matters on their
       crowded calendars, giving all litigants a better
       opportunity to have their day in court. Second, all
       cases are not appealed. There should be at least one
       adjudication made by a judge with expertise in
       bankruptcy law.

In re Kaiser, 722 F.2d 1574, 1581 (2d Cir. 1983). The
BAFJA enacted by Congress in 1984 was based largely
upon the emergency rules adopted by the courts.

                               23
B.

Section 152(a) of the BAFJA provides for the appointment
of numerous bankruptcy judges for the "several judicial
districts" in the states listed in section 152(a)(2). In
addition, the BAFJA includes the following provision
relating to the establishment of bankruptcy judges in
territories such as the Virgin Islands:

       The judges of the district courts for the territories shall
       serve as the bankruptcy judges for such courts. The
       United States court of appeals for the circuit within
       which such a territorial district court is located may
       appoint bankruptcy judges under this chapter for such
       district if authorized to do so by the Congress of the
       United States under this section.

28 U.S.C. S 152 (a)(4)(1994). We have not appointed a
bankruptcy judge to the Virgin Islands under this provision
because Congress has yet to authorize such an
appointment.

As the initial BAFJA provision establishing a bankruptcy
system for the territories, section 152(a)(4) is central to our
analysis of whether Congress intended the term "judicial
district" to encompass the Virgin Islands. By using the
phrase "for such district" in this section, Congress
expressed its intention to include the territories when
employing the term "district." Because the terms "district"
and "judicial district" are used interchangeably within the
BAFJA and because the word "judicial" has no limiting
connotation in connection with courts in the territories,
Congress' clear expression that the term "district" includes
the Virgin Islands extends equally to the term "judicial
district." See generally 28 U.S.C. S 156 (1994)(discussing
appointment of law clerks for bankruptcy judges and using
the term "district" in section 156(f) and"judicial district" in
section 156(e) interchangeably).2

This interpretation of the terms "judicial district" and
"district" is consistent with their use in the BAFJA as a
_________________________________________________________________

2. The fact that Congress has traditionally defined the terms "district"
and "judicial district" as synonyms further supports this conclusion. See
28 U.S.C. S 451 (1994).

                               24
whole. If Congress were to authorize and we were to
appoint a bankruptcy judge to the Virgin Islands as
contemplated by section 152(a)(4), only our interpretation of
these terms would give the statute the meaning Congress
intended. For example, section 158 which governs appeals
from bankruptcy judge decisions provides that appeals
"shall only be taken to the district court for the judicial
district in which the bankruptcy judge is serving." This
section contemplates that a decision by a duly authorized
and appointed Virgin Islands bankruptcy judge may only be
appealed to the District Court of the Virgin Islands. See In
re Kool, Mann, Coffee & Co., 23 F.3d 66, 67-68 (3d Cir.
1994)(holding that section 158 requires that an appeal from
a bankruptcy judge sitting by designation in the Virgin
Islands must be taken to the district court).

If we were to interpret the term "judicial district" as
excluding the Virgin Islands, the BAFJA would contain no
provision to govern direct appeals from a Virgin Islands
bankruptcy judge. In light of the fact that Congress
undisputedly contemplated the future appointment of such
a judge, it is inconceivable that Congress would provide no
provision to appeal from that judge's decisions. This is
especially true given that the BAFJA was adopted to
address Northern Pipeline, the Supreme Court decision that
curtailed Congress' former broad grant of jurisdiction to
non-Article III bankruptcy judges. Section 158 therefore
must include appeals from bankruptcy judges in the Virgin
Islands, and, a fortiori, the term "judicial district" as used
therein must include the Virgin Islands. See also 28 U.S.C.
SS 154(a), 156, 157(a)(1994)(setting forth general provisions
that would have no force in relation to a duly appointed
Virgin Islands bankruptcy judge if the terms "district" and
"judicial district" were meant to exclude the Virgin Islands).

As noted by the majority, 28 U.S.C. S 451, may be cited
as casting doubt upon our determination that the terms
"judicial district" and "district" include the Virgin Islands.
Section 451 defines those terms as "the districts
enumerated in Chapter 5," i.e. districts containing only
Article III courts. See 28 U.S.C. S 451 (1994). I agree with
the majority, however, that this section is not controlling in
light of the fact that it was codified 36 years prior to the

                               25
BAFJA and because this definition does not comport with
the logical meaning of the terms as used in the BAFJA. See,
e.g., Juneau Spruce, 342 U.S. at 241 (rejecting a historical
definition also found in section 451 where that definition
did not comport with the logical meaning of the term that
best effectuated the purpose of the statute). At most,
section 451 renders these terms facially ambiguous, an
ambiguity that can be conclusively resolved by examining
the legislative purpose behind adoption of the BAFJA.

C.

As the majority recognizes, the approach taken by the
Court in International Longshoremen's & Warehousemen's
Union v. Juneau Spruce Corp., 342 U.S. 237 (1952), is
particularly instructive to our analysis of the proper
interpretation of the BAFJA in light of the legislative
purpose underlying its adoption. In Juneau Spruce, the
Court was faced with determining whether the District
Court of the Territory of Alaska was a `district court of the
United States' for purposes of conferring upon it
jurisdiction for actions brought under the Labor
Management Relations Act ("LMRA"). Juneau Spruce, 342
U.S. at 240. While the Court recognized that the words
`district court of the United States' are commonly used to
describe Article III courts, the Court nevertheless held that
in the context of the LMRA, that term was used to describe
courts which exercise the jurisdiction of district courts. Id.
at 241.

In so holding, the Court relied on the legislative purpose
of the LMRA. The Court found that Congress enacted the
LMRA to eliminate obstacles to suits in federal courts.
Furthermore, the Court relied on the fact that the LMRA
"extends its full sweep to Alaska as well as to the states
and the other territories. The trial court is indeed the only
court in Alaska to which recourse could be had." Id. at 242.
Recognizing that applying the LMRA to the District Court of
Alaska does not give the words "district court of the United
States" their literal and historic meaning, the Court
nonetheless embraced this reading as effectuating the
uniform, national policy and purpose of the LMRA.

                               26
As previously noted, the BAFJA was sweeping legislation
enacted to establish a national bankruptcy system that
includes the Virgin Islands. The BAFJA includes provisions
relating to the territories and specifically provides for the
appointment of bankruptcy judges to the territories if
authorized by Congress. As sweeping legislation designed to
establish a national bankruptcy system, the BAFJA is at
least as broad as the LMRA at issue in Juneau Spruce. In
addition, as with the LMRA, if general terms within the
BAFJA such as "district court" and "judicial district" do not
include the District Court of the Virgin Islands, there are
circumstances under which no court within the Virgin
Islands would be able to effectuate its general provisions.3

Furthermore, the purpose of establishing a nationwide
bankruptcy system is to alleviate the district courts of
excessive workloads and to provide a system where judges
with experience and expertise in bankruptcy matters can
handle bankruptcy claims. In re Kaiser, 722 F.2d 1574,
1581 (2d Cir. 1983). In fact, in addition to revising the
bankruptcy system, the BAFJA also created 85 new federal
judgeships in order to "help alleviate the tremendous
litigation backlogs in our courts." Collier on Bankruptcy,
App. Vol. E, Pt. 6-146 (15th ed. 1997)(Statements from
floor, 130 Cong. R. H. 7497).

The temporary transfer provision in the BAFJA is
analogous to the temporary transfer of district judges found
at 28 U.S.C. S 291 (1994). Transfer provisions such as
_________________________________________________________________

3. The following example illustrates this point. Section 157 provides that
"[e]ach district court may provide that any or all cases under title 11 .
. .
shall be referred to the bankruptcy judges for the district." 28 U.S.C.
S 157(a)(1994). Suppose that a bankruptcy judge was appointed to the
Virgin Islands under section 152(a)(4) after authorization by Congress. If
general terms in the BAFJA such as "district court" or "judicial district"
were read to exclude the District Court of the Virgin Islands,
technically,
the District Court of the Virgin Islands would never have the authority
to refer bankruptcy cases pursuant to section 157(a) to a bankruptcy
judge properly appointed under section 152(a)(4). In construing the
BAFJA, we must presume that Congress did not intend this absurd
result. See, e.g., United States v. Schneider, 14 F.3d 876, 880 (3d Cir.
1994)(stating that "[i]t is the obligation of the court to construe a
statute
to avoid absurd results . . . .").

                                27
these are to be used to "deal with an administrative
problem" and are purely "ministerial". See Meeropol v.
Nizer, 429 U.S. 1337, 1339 (1977)(discussing the nature of
28 U.S.C. S 291). Generally, such provisions are properly
used to assist a circuit with a heavy workload. Id.

Given that Congress specifically included the Virgin
Islands within the scope of the BAFJA, there is no rational
reason for Congress to have intended to exclude the Virgin
Islands from the transfer provision in the BAFJA and
thereby preclude the District Court of the Virgin Islands
from obtaining aid and specialized expertise in handling
their bankruptcy caseload. Our construction of the terms
"judicial district" and "district" as including the Virgin
Islands therefore best effectuates the purpose and scope of
the BAFJA generally and the transfer provision specifically.
Accordingly, because the term "judicial district" must be
read to include the Virgin Islands, section 155(a) grants the
Third Circuit Judicial Council the authority to transfer a
bankruptcy judge temporarily to serve in the Virgin Islands.

II.

In light of the foregoing discussion, it is clear that the
BAFJA affirmatively confers upon the Council the authority
for a temporary transfer of a bankruptcy judge to the Virgin
Islands. At a minimum, however, the BAFJA is silent on the
Council's authority; the BAFJA contains no affirmative
Congressional statement denying the Council the authority
to transfer bankruptcy judges to the Virgin Islands.
Because the BAFJA contains no such affirmative
restriction, I agree with the majority's conclusion that the
Council has the inherent authority to make such a transfer
pursuant to 28 U.S.C. S 332(d)(1994).

III.

I also agree with the majority's conclusion that regardless
of the Council's authority to transfer temporarily a
bankruptcy judge to the Virgin Islands under either the
BAFJA or 28 U.S.C. S 332(d), Judge Cosetti's sanction
orders are valid for the reasons the Court articulated in
Willy v. Coastal Corp., 503 U.S. 131 (1992). In light of our

                                28
determination that both the BAFJA and 28 U.S.C.S 332(d)
grant the Council the authority to make temporary transfer
to the Virgin Islands, however, a specific determination on
the validity of Judge Cosetti's sanction orders is
unnecessary to our resolution of this appeal. I write
separately with regard to this point only to note that while
I agree with the majority's conclusion on the independent
validity of Judge Cosetti's sanction orders, I view this issue
as secondary to our analysis of the Council's authority to
make a temporary transfer and consider it to be merely a
supplemental ground for our decision.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               29